DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states “a base station” on line 9. However, a base station was already recited on line 2. Therefore, it is unclear as if this is the same base station or not. It will be construed as “the base station” for the purposes of examination. 
Claims 12-20 are dependent on claim 11, and therefore also rejected. 	
Claim 18 recites the limitation "the static location" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 will be construed as being dependent on claim 17 to provide antecedent basis for this limitation. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-12, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0337459, hereby referred as Lee).
Regarding claim 1, Lee teaches the following:
a method for providing broadband communications in a wireless communications network (figures 2 and 10, paragraph [0067]), the method comprising: transmitting a movement request to a movable element (element 1000, figures 10E-I) to change a position (paragraphs [0078] and [0080]), wherein the movable element is in a beam path for an RF communications beam of more than 6 GHz (paragraphs [0005], [0043], [0067], and [0074]) between a first user equipment (UE) and a base station (paragraphs [0041]-[0042] and [0054]-[0055]).

Regarding claim 2, Lee as referred in claim 1 teaches the following:
wherein the RF communications beam is transmitted from the base station to the first UE (paragraphs [0041]-[0042] and [0054]-[0055]), and wherein the movable element (element 1000, figures 10E-I) is a reflector that reflects the RF communications beam from the base station to the first UE (paragraphs [0041]-[0042], [0054]-[0055], [0067]).

Regarding claim 7, Lee as referred in claim 1 teaches the following:
wherein the first UE is customer premises equipment (CPE) that is installed at a static location of a building structure (paragraphs [0051] and [0055]).

Regarding claim 9, Lee as referred in claim 1 teaches the following:
wherein the movable element is an Internet-of-Things (IOT) enabled device that blocks the beam path for the RF communications beam, and the movable element moves to unblock the beam path in response to the movement request (paragraph [0080]).

Regarding claim 10, Lee as referred in claim 1 teaches the following:
wherein the movable element (element 1000, figures 10E-I) is a reflector with a convex outer surface (as shown in figure 10F) that has established a connection to receive the RF communications beam from the base station (paragraphs [0041]-[0042], [0054]-[0055], [0067], [0078], and [0080]), wherein the base station is a small cell base station that provides broadband communications over at least one RF communication channel of 25 GHz to 100 GHz  (paragraphs [0005], [0043], [0067], and [0074]), and wherein, in response to the movement request, the reflector moves from a first position to a second position in order to reflect the RF communications beam to the first UE (paragraphs [0078] and [0080]).

Regarding claim 11, Lee teaches the following:
a wireless communication system (figures 2 and 10) comprising: 
a base station (paragraphs [0041]-[0042] and [0054]-[0055]); 
at least one movable device (element 1000, figures 10E-I); 

one or more non-transitory computer readable medium (paragraphs [0078] and [0080]-[0081]) which, when executed by the one or more processor, perform the following operations: transmitting a movement request to a movable element to change a position (paragraphs [0078] and [0080]-[0081]), wherein the movable element is in a beam path for an RF communications beam of more than 6 GHz (paragraphs [0005], [0043], [0067], and [0074]) between a first user equipment (UE) and a base station (paragraphs [0041]-[0042] and [0054]-[0055]).

Regarding claim 12, Lee as referred in claim 11 teaches the following:
wherein the RF communications beam is transmitted from the base station to the first UE (paragraphs [0041]-[0042] and [0054]-[0055]), and wherein the movable element (element 1000, figures 10E-I) is a reflector that reflects the RF communications beam from the base station to the first UE (paragraphs [0041]-[0042], [0054]-[0055], [0067]).

Regarding claim 17, Lee as referred in claim 11 teaches the following:
wherein the first UE is customer premises equipment (CPE) that is installed at a static location of a building structure (paragraphs [0051] and [0055]).

Regarding claim 19, Lee as referred in claim 11 teaches the following:
wherein the movable element is an Internet-of-Things (IOT) enabled device that blocks the beam path for the RF communications beam, and the movable element moves to unblock the beam path in response to the movement request (paragraph [0080]).

Regarding claim 20, Lee as referred in claim 11 teaches the following:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0337459, hereby referred as Lee) in view of Valdes-Garcia (US 2012/0206299, hereby referred as Valdes).
Regarding claim 3, Lee as referred in claim 2 teaches the method without explicitly teaching the following:

Valdes suggests the teachings of wherein, before transmitting the request (step 912, figure 9), the base station transmits RF beams in a plurality of directions to identify a beam direction that is successfully received by the reflector (steps 902-907, figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Lee to include wherein, before transmitting the request, the base station transmits RF beams in a plurality of directions to identify a beam direction that is successfully received by the reflector as suggested by the teachings of Valdes in order to confirm that the beams being transmitted are being received by the reflector (paragraphs [0037]-[0038]).
 
Regarding claim 4, Lee as modified in claim 3 teaches the method without explicitly teaching the following:
wherein the plurality of directions is a set of directions that are determined using a location of the base station and a location of the reflector.
However Valdes suggests the teachings of wherein the plurality of directions is a set of directions that are determined using a location of the base station and a location of the reflector, as Valdes teaches adjusting the positions of both the reflector and the directions of the beams in order to confirm that the beam is being received by the reflector (figure 9, paragraphs [0037]-[0038]). One of ordinary skill in the art would also know that knowing the respective locations of the base station and reflector would reduce the amount of loops of steps 902-907 of Valdes needed to confirm the successful transmission between the base station and the reflector. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of directions of Lee as modified to be a set of directions that are determined using a 

Regarding claim 13, Lee as referred in claim 12 teaches the system without explicitly teaching the following:
wherein, before transmitting the request, the base station transmits RF beams in a plurality of directions to identify a beam direction that is successfully received by the reflector.
Valdes suggests the teachings of wherein, before transmitting the request (step 912, figure 9), the base station transmits RF beams in a plurality of directions to identify a beam direction that is successfully received by the reflector (steps 902-907, figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Lee to include wherein, before transmitting the request, the base station transmits RF beams in a plurality of directions to identify a beam direction that is successfully received by the reflector as suggested by the teachings of Valdes in order to confirm that the beams being transmitted are being received by the reflector (paragraphs [0037]-[0038]).

Regarding claim 14, Lee as modified in claim 13 teaches the system without explicitly teaching the following:
wherein the plurality of directions is a set of directions that are determined using a location of the base station and a location of the reflector.
However Valdes suggests the teachings of wherein the plurality of directions is a set of directions that are determined using a location of the base station and a location of the reflector, as Valdes teaches adjusting the positions of both the reflector and the directions of the beams in order to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of directions of Lee as modified to be a set of directions that are determined using a location of the base station and a location of the reflector as suggested by the teachings of Valdes as the respective locations of the base station and reflector would reduce the amount of RF beams needed to confirm the successful transmission between the base station and the reflector.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0337459, hereby referred as Lee) in view of Behroozi et al. (US 2014/0333491, hereby referred as Behroozi).
Regarding claim 5, Lee as referred in claim 2 teaches the method without explicitly teaching the following:
wherein the reflector has a convex outer surface comprising a plurality of flat elements arranged in a convex shape.
Behroozi suggests the teachings of wherein the reflector has a convex outer surface comprising a plurality of flat elements arranged in a convex shape (paragraph [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the reflector of Lee to have a convex outer surface comprising a plurality of flat elements arranged in a convex shape as suggested by the teachings of Behroozi as this is an alternative reflector shape which is known in the antenna art that can be used to alter the reflection characteristics of the reflector to reflect in certain directions (paragraph [0098]). 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0337459, hereby referred as Lee).
Regarding claim 6, Lee as referred in claim 2 teaches the following:
wherein, in response to the request, the reflector moves from a first position from which it reflects the RF communications beam to the first UE to a second position (paragraphs [0078] and [0080]) from which it reflects the RF communications beam.
Lee does not explicitly teach reflecting to a second UE.
However Lee also teaches that there can be many UE (elements 110, figures 1A-B, paragraphs [0044]-[0046]), and that the reflector can move from a first position to a second position (paragraphs [0078] and [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the second position of Lee to be reflecting to a second UE as suggested by the teachings of Lee which can be used to change coverage area of the reflector as some areas where a second UE is located may have a higher priority during certain times which would require communication with the base station. 

Regarding claim 16, Lee as referred in claim 12 teaches the following:
wherein, in response to the request, the reflector moves from a first position from which it reflects the RF communications beam to the first UE to a second position (paragraphs [0078] and [0080]) from which it reflects the RF communications beam.
Lee does not explicitly teach reflecting to a second UE.
However Lee also teaches that there can be many UE (elements 110, figures 1A-B, paragraphs [0044]-[0046]), and that the reflector can move from a first position to a second position (paragraphs [0078] and [0080]).
. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0337459, hereby referred as Lee) in view of Alcatel Lucent (EP 3021419, cited by the applicant, hereby referred as Alcatel).
Regarding claim 8, Lee as referred in claim 7 teaches the method without explicitly teaching the following:
wherein the movement request is triggered by an installation routine that is performed when the first UE is installed at the static location.
Alcatel suggests the teachings of wherein the movement request is triggered by an installation routine that is performed when the first UE is installed at the static location (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the movement request of Lee to be triggered by an installation routine that is performed when the first UE is installed at the static location as suggested by the teachings of Alcatel which would allow for there to be a connection between the UE and the base station when first installing the UE. 

Regarding claim 18, Lee as referred in claim 11 teaches the system without explicitly teaching the following:
wherein the movement request is triggered by an installation routine that is performed when the first UE is installed at the static location.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the movement request of Lee to be triggered by an installation routine that is performed when the first UE is installed at the static location as suggested by the teachings of Alcatel which would allow for there to be a connection between the UE and the base station when first installing the UE. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0337459, hereby referred as Lee) in view of Valdes-Garcia (US 2012/0206299, hereby referred as Valdes) and Burkett et al. (US 5,182,564, hereby referred as Burkett).
Regarding claim 15, Lee as referred in claim 12 teaches the following:
wherein the reflector has a convex outer surface (as shown in figure 10F).
Lee does not teach at least one RF-transparent portion by which the reflector detects the presence of the RF communications beam.
Valdes suggests the teachings of wherein the reflector has a convex outer surface (element 302, figure 5) which the reflector detects the presence of the RF communications beam (elements 502-504, figure 5; steps 902-907, figure 9).
Burkett suggests the teachings of at least one RF-transparent portion by which detects the presence of the RF communications beam (column 3, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the reflector of Lee to have at least one RF-transparent portion by which the reflector detects the presence of the RF communications beam as suggested by the teachings of Valdes and Burkett which is an alternative way to implement the sensors of Valdes, which can be used to confirm that the beams being transmitted are being received by the reflector (paragraphs [0037]-[0038]), under the reflector which can take up less space and have the sensors protected from external environmental factors which may damage the sensors. 

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both the European and International written opinions use Alcatel Lucent (EP 3021419), Myer et al. (US 2004/0219877), or Black et al. (US 2017/0127295), which could have been used in place of Lee to reject the current claims. Valdes-Garcia (US 2012/0206299) could also have been used in place of Lee to teach some of the current claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845